Citation Nr: 1739211	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-32 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for obesity.

2. Entitlement to service connection for obesity, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1973 to September 1993.

These matters come before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In May 2015 the Board deferred adjudication of the claim to reopen and remanded for the RO to adjudicate the intertwined claim of whether there was clear and unmistakable error (CUE) in the September 1994 rating decision that denied service connection for obesity. 

An interim July 2015 rating decision found that no revision is warranted in the September 1994 decision to deny service connection for obesity.  As the Veteran has not disagreed with the decision, that issue not before the Board.

The reopened claim of service connection for obesity, on the merits, to include as secondary to a service-connected disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 1994 rating decision denied service connection for obesity.

2. Evidence added to the record since the September 1994 rating decision provides a reasonable possibility of substantiating the claim for service connection for obesity as secondary to a service-connected disability. 

CONCLUSIONS OF LAW

1. The September 1994 rating decision that denied service connection for obesity is final.  38 U.S.C.A. § 7105 (West 2014). 

2. Evidence received since the September 1994 rating decision is new and material, and the claim for service connection for obesity, to include as secondary to a service-connected disability is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

A September 1994 rating decision denied service connection for obesity.  The rating decision explained that while the Veteran's service treatment records (STRs) and a May 1994 VA examination assessed obesity, service connection for obesity was denied because it was not a chronic disease process or residual of an injury.  The Veteran did not appeal that determination, and new and material evidence was not received within one year of the decision.  Therefore, the September 1994 rating decision became final.

Evidence of record at that time included the Veteran's STRs, the May 1994 VA examination, and post-service private treatment records.

Evidence received since the May 1994 rating decision includes updated VA and private treatment records and a March 2016 statement by the Veteran where she asserts that her obesity is related to her service-connected major depression, hypertensive vascular disease, and hypothyroidism.  The updated VA treatment records include a May 2004 VA psychiatric examination which noted the Veteran was undergoing treatment for hyperthyroidism, depression, and hypertension and that she had gained "20 to 25 pounds because of the stress of her life situation," and an August 2016 VA treatment note which describes that her "uncontrolled hypothyroidism may make it harder for [her] to lose weight."  The claim was previously denied because there was no evidence that the Veteran's obesity was a chronic disease process or a residual of an injury.  The new evidence includes the Veteran's statement and medical evidence that suggests her obesity has been caused by or aggravated one of her service-connected disabilities or is a manifestation of a separately diagnosed disability.  That evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In light of the foregoing, the Board finds that the Veteran's claim for service connection for obesity, to include as secondary to a service-connected disability, is reopened; however, further development is required prior to adjudication


ORDER

New and material evidence has been received to reopen the claim of service connection for obesity.


REMAND

Further development of the record is needed for a proper de novo consideration of the Veteran's claim.  An examination to ascertain the etiology of the Veteran's obesity, to include whether it is related to one of her service-connected disabilities, is necessary.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of the Veteran's obesity.  The entire record, including this remand, must be reviewed by the examiner.  

Based on the examination and review of the record, the examiner should provide an opinion to the following:

Whether it is at least as likely as not the Veteran's obesity is caused by or aggravated by a service-connected disability?  

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  If an opinion cannot be provided, the examiner should indicate why.  

2. The AOJ should then review the record and re-adjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


